Opinion by
Willson, J.
*550April 10, 1889.
§ 451. Injunction; jurisdiction of county court; amount in controversy; case stated. Stein had a judgment in justice’s court for the sum of $8G. 94 against appellant. An execution issued upon said judgment and was levied upon appellant’s horse. Appellant applied for an injunction to restrain the sale of said horse, alleging that the same was exempt property, and was of the value of $350. The injunction was granted, but upon a hearing thereof was dissolved and the suit dismissed, upon the ground that the amount in controversy was not within the jurisdiction of the county court, the trial judge being of the opinion that the amount of the judgment and execution was the amount in controversy. Held error. It was not sought to enjoin the judgment or execution. There was no attack or complaint made against either. The sole purpose of the injunction was to restrain the sale of the horse. The horse, therefore, and not the judgment or execution, is the subject-matter in controversy in this suit. And the alleged value of the horse being $350, and being the amount in controversy, the county judge had jurisdiction to grant the writ, and the county court had jurisdiction to hear and determine the cause. [1 App. C. C. § 947.]
Reversed and remanded.